Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joel Vicars appeals the district court’s order granting summary judgment to the Defendants on his complaint asserting claims under 42 U.S.C. § 1983 (2012) and the Religious Land Use and Institutionalized Persons Act, 42 U.S.C. §§ 2000cc to 2000cc-5 (2012). We have reviewed the record and fínd no reversible error. Accordingly, we affirm for the reasons stated by the district court. Vicars v. Clarke, No. 7:14-cv-00620-NKM-RSB, 2015 WL 5043049 (W.D. Va. Aug. 26, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED